United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3744
                                   ___________

Carlos Garcia-Gonzalez, Ingrid Garcia- *
Saquich, and Marvin Garcia-Saquich, *
                                       *
             Petitioners,              *
                                       * Petition for Review of an
      v.                               * Order of the Board of
                                       * Immigration Appeals.
Eric H. Holder, Jr., Attorney          *
General of the United States,          * [UNPUBLISHED]
                                       *
             Respondent.               *
                                 ___________

                             Submitted: October 18, 2010
                                Filed: October 21, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizen Carlos Garcia-Gonzalez1 seeks review of an order of the
Board of Immigration Appeals, which affirmed an immigration judge’s denial of
asylum and withholding of removal. This court concludes that the decision was
supported by substantial evidence on the record as a whole. See Khrystotodorov v.
Mukasey, 551 F.3d 775, 781 (8th Cir. 2008) (standard of review); Zacarias-Velasquez


      1
       Garcia-Gonzalez’s adult children were derivative applicants on his application
for asylum and withholding of removal.
v. Mukasey, 509 F.3d 429, 433-34 (8th Cir. 2007) (persecution must be on account of
protected ground). This court has previously rejected indistinguishable claims from
Guatemalan citizens based on similar facts. See Melecio-Saquil v. Ashcroft, 337 F.3d
983, 985-87 (8th Cir. 2003) (rejecting attempted military recruitment in Guatemala,
standing alone, as ground for persecution for political opinion); Dominguez v.
Ashcroft, 336 F.3d 678, 680 (8th Cir. 2003) (“An alien must demonstrate that the
persecution he fears is based on his political opinion.”); Bartolo-Diego v. Gonzales,
490 F.3d 1024, 1027 (8th Cir. 2007) (“As a matter of law, guerilla attempts to forcibly
compel a person to join them, absent additional evidence that the conscription was
motivated by that person’s political opinion, are insufficient to compel a finding of
persecution on account of political belief.”).

      Because no error appears, this court denies the petition for review. See 8th Cir.
R. 47B.
                        ___________________________




                                         -2-